Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 1 of 77 PageID #: 16321




                                         Redacted:
                                         Public Version
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 2 of 77 PageID #: 16322




 Anthony C. Tridico
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 1 London Bridge
 London SE1 9BG
 United Kingdom
 011.44.207.864.2888

 L. Scott Burwell
 Ryan P. O’Quinn
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 11955 Freedom Drive, Suite 800
 Reston, VA 20190
 (571) 203-2700

 April 29, 2020
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 3 of 77 PageID #: 16323




                                                TABLE OF CONTENTS

                                                                                                                                      Page

 I.     INTRODUCTION ...............................................................................................................1

 II.    RESPONSE..........................................................................................................................1

        A.        Mr. Lassman’s Opinions Concerning
                  Are Based on Shire’s Own Documents and His Years of Experience
                  Working with Pharmaceutical Companies...............................................................1

        B.        Dr. Craig’s Opinions on Non-Infringement Should Not be Excluded.....................4

        C.        Dr. Craig’s Obviousness Opinions Are Within His Area of Expertise....................8

        D.        Dr. Craig’s Testimony Regarding                                                   Should Not
                  Be Excluded ...........................................................................................................10

        E.        Dr. Craig’s Opinions Regarding Patient Treatment Preference are
                  Based on His Decades of Experience Treating HAE Patients and
                  Assisting Companies in Developing New HAE Treatments .................................12

        F.        Dr. Lisbeth Illum Has Not Offered Legal Opinions Regarding
                  Inventorship or Contract Interpretation .................................................................13

        G.        Opinions of Mr. Godici Are Proper and Assist the Finder of Fact ........................15

                  1.         Mr. Godici Has Not Opined on “Legal Framework” and
                             Intends to Assist the Finder of Fact with Helpful Testimony
                             Regarding PTO Practices and Procedures .................................................15

                  2.         Mr. Godici’s Opinions Do Not Undermine the Presumption of
                             Validity ......................................................................................................18

        H.        Dr. Meyer’s Rebuttal Damages Opinions Are Reliable and Admissible...............19

                  1.         Shire Ignores the Relevant Legal Standards ..............................................20

                  2.         Adivo Market Data Is Commonly Used and Reliable ...............................22

                  3.         Shire’s Eleventh-Hour Attempt at a Discovery Dispute Is Not
                             an Evidentiary Issue ...................................................................................24

 III.   CONCLUSION ..................................................................................................................25




                                                                    i
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 4 of 77 PageID #: 16324




                                               TABLE OF AUTHORITIES

 CASES
                                                                                                                                   Page
 Advanced Medical Optics, Inc. v. Alcon Inc., ................................................................................12
    No. 03-1095-KAJ, 2005 WL 782809 (D. Del. Apr. 7, 2005)

 Alcoa, Inc. v. Alcan Rolled Prods.-Ravenswood LLC,
    No. 06-451-JFB, 2020 WL 433856 (D. Del. Jan. 28, 2020) ....................................................20

 Apotex, Inc. v. Cephalon, Inc.,
    321 F.R.D. 220 (E.D. Pa. 2017) .........................................................................................22, 24

 Barry v. Medtronic, Inc.,
    No. 1:14-cv-104 (E.D. Tex. Sept. 21, 2016) ............................................................................26

 Bayer Healthcare LLC v. Baxalta Inc.,
    No. 16-1122-RGA, 2019 WL 330149 (D. Del. Jan. 25, 2019) ................................................23

 Brigham & Women’s Hosp. Inc. v. Teva Pharms. USA, Inc.,
    No. 08-464, 2010 WL 3907490 (D. Del. Sept. 21, 2010) ........................................................16

 Citizens Fin. Grp., Inc. v. Citizens Nat’l Bank,
     383 F.3d 110 (3d Cir. 2004).....................................................................................................24

 Comcast Cable Commc’ns v. Sprint Commc’ns Co., LP,
   203 F. Supp. 3d 499 (E.D. Pa. 2016) .......................................................................................14

 Daubert v. Merrell Dow Pharm., Inc.,
    509 U.S. 579 (1993) .............................................................................................................6, 18

 i4i Ltd. P’ship v. Microsoft Corp.,
     598 F.3d 831 (Fed. Cir. 2010)....................................................................................................1

 In re Paoli R.R. Yard PCB Litig.,
     35 F.3d 717 (3d Cir. 1994).......................................................................................................24

 In re TMI Litig.,
     193 F.3d 613 (3d Cir. 1999).......................................................................................22, 23 n.18

 Intellectual Ventures I LLC v. Symantec Corp.,
     No. 10-1067-LPS, 2015 WL 82052 (D. Del. Jan. 6, 2015) ...............................................14, 19

 Int’l Bus. Machs. Corp. v. Groupon, Inc.,
     No. 16-122-LPS, 2018 WL 3007662 (D. Del. June 15, 2018) ................................................18

 Proctor & Gamble Co. v. Teva Pharm. USA, Inc.,
    No. 04-940-JJF, 2006 WL 2241018 (D. Del. Aug. 4, 2006) ...................................................16


                                                                    ii
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 5 of 77 PageID #: 16325




 Revlon Consumer Prods. Corp. v. L’Oreal S.A.,
    No. 96-192-MMS, 1997 WL 158281 (D. Del. Mar. 26, 1997) ...............................................16

 Roche Diagnostics Operations, Inc. v. Abbott Diabetes Care,
    756 F. Supp. 2d 598 (D. Del. 2010) .........................................................................................15

 Sonos, Inc. v. D & M Holdings Inc.,
    297 F. Supp. 3d 501 (D. Del. 2017) .........................................................................................14

 Touchcom, Inc. v. Berreskin & Parr,
    No. 1:07cv114, 2010 WL 4393282 (E.D. Va. Oct. 29, 2010) .................................................14

 UGI Sunbury LLC v. A Permanent Easement for 1.7575 Acres,
   949 F.3d 825 (3d Cir. 2020).....................................................................................................20

 W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc.,
    No. 11-515-LPS, 2015 WL 12815314 (D. Del. Nov. 20, 2015)........................................ 16-18

 Waldorf v. Shuta
    142 F.3d 601 (3d Cir. 1998).......................................................................................................4
 Whitewater W. Indus. v. Pac. Surf Designs, Inc.,
    No. 3:17-01118-BEN, 2019 WL 2211897 (S.D. Cal. May 22, 2019) .....................................16


 STATUTES & RULES
 Fed. R. Evid. 702 ................................................................................................................... passim
 Fed. R. Evid. 703 ...................................................................................................................23 n.18




                                                                     iii
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 6 of 77 PageID #: 16326
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 7 of 77 PageID #: 16327
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 8 of 77 PageID #: 16328
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 9 of 77 PageID #: 16329




 I.     INTRODUCTION

        Shire’s motion to exclude some or all of the opinions CSL’s experts intend to offer

 should be denied because CSL’s experts are qualified to provide such opinions, which are

 grounded in reliable methods and procedures, highly relevant to the issues in this case, and will

 assist the triers of fact. Fed. R. Evid. 702. As explained herein, at most, Shire’s arguments go to

 the weight of the evidence and opinions, which does not warrant their exclusion under Daubert.

 i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir. 2010) (“When the methodology

 is sound, and the evidence relied upon sufficiently related to the case at hand, disputes about the

 degree of relevance or accuracy (above this minimum threshold) may go to the testimony’s

 weight, but not its admissibility.”). As such, Shire’s motion should be denied.

 II.    RESPONSE

        A.      Mr. Lassman’s Opinions
                Are Based on Shire’s Own Documents and His Years of Experience
                Working with Pharmaceutical Companies




                                                          Shire, however, seeks to exclude the

 opinions of Scott Lassman, CSL’s FDA expert, based on the allegation that he is opining on

 Shire’s “state of mind, intent, and motives.” D.I. 286 at 3-6. But Mr. Lassman has merely

 responded to

                               . His opinions are based, not on inferences of Shire’s intent, but on




                                                  1
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 10 of 77 PageID #: 16330
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 11 of 77 PageID #: 16331




                                                                        Mr. Lassman, however, did

 take into account Shire’s complete “position,” and his opinions, based on highly relevant

 information that will assist the Court and jury on the issue of damages 3 and validity of the

 patents-in-suit, complete the picture surrounding

            .

        Shire further argues that Mr. Lassman’s opinions should be excluded because he has no

 “specialized knowledge to interpret Shire’s state of mind or motivations,” as he has not worked

 at the FDA, a pharmaceutical company, or at Shire. D.I. 286 at 3-4. To begin with, if working for

 Shire was a prerequisite to offer an opinion, Ms. Sensabaugh would also be unqualified as she

 never worked for Shire. And as discussed above, Mr. Lassman is not “interpreting Shire’s state

 of mind or motivations.” Nonetheless, Shire purposefully overlooks Mr. Lassman’s extensive

 experience in this area.




 3
  Shire’s damages expert, Dr. Bell, is not a regulatory expert (Ex. 23 at 18:1-11), and Shire’s
 FDA expert, Ms. Sensabaugh, is not offering any opinion as to




                                                  3
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 12 of 77 PageID #: 16332




 Additionally, Shire misunderstands the standards for expert admissibility. The Third Circuit “has

 interpreted the specialized knowledge requirement liberally, and has stated that this policy of

 liberal admissibility of expert testimony extends to the substantive as well as the formal

 qualification of experts.” Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998). Courts have found

 that “at a minimum, a proffered expert witness . . . must possess skill or knowledge greater than

 the average layman.” Id. Certainly Mr. Lassman’s years of regulatory experience and work with

 pharmaceutical companies on issues similar to those presented here meets this standard. For

 these reasons, Shire’s motion to exclude Mr. Lassman’s opinions concerning

                             should be denied.

        B.      Dr. Craig’s Opinions on Non-Infringement Should Not be Excluded

        The claims of the ʼ111 and ʼ788 patents require that “the administration of the

 composition comprising the Cl-esterase inhibitor increases the level of Cl esterase inhibitor in

 the blood of the subject to at least about 0.4 U /mL.” D.I. 286 at 6. Shire seeks damages from

 every dose of Haegarda® sold, but has offered no evidence that each administered dose increases

 the C1-INH blood level of the subject to at least about 0.4 U/mL. Recognizing this deficiency,

 Shire seeks to exclude relevant testimony by Dr. Craig directly addressing this issue.

        Dr. Craig has decades of experience treating HAE patients and with more than 200 HAE

 patients, he treats one of the largest HAE patient populations in the United States. D.I. 286-1:

 Ex. B at ¶ 2; D.I. 286-2: Ex. M at 57:14-59:19. Dr. Craig was also a principal clinical

 investigator in the Phase II and Phase III clinical trials that demonstrated the safety and efficacy

 of Haegarda®. D.I. 286-1: Ex. C at ¶ 7. In this role, Dr. Craig received and reviewed blood level

 data from participating subjects. See, e.g., id. at ¶¶ 101-10, 118-21; D.I. 286-2: Ex. M at 141:14-

 19, 145:7-10. Based on his years of accumulated expertise, and the actual clinical data he had

 previously considered, Dr. Craig offers the opinion that not all administered doses of Haegarda®


                                                   4
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 13 of 77 PageID #: 16333
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 14 of 77 PageID #: 16334




                                                                That Shire points to a different

 type of analysis and disagrees with the type of analysis Dr. Craig conducted should be explored

 via cross-examination and is not a basis to exclude that analysis under Daubert. Daubert v.

 Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993).

        Shire also contends that



             Shire overlooks the fact that the cited Haegarda® website states that Haegarda®

 “builds” C1-INH blood levels and that steady state is “expected within 3-4 doses.” See D.I. 286-

 2: Ex. N at Shire_0714417. This is consistent with Dr. Craig’s individual patient analysis,

 demonstrating that it takes several doses before an individual patient achieves a C1-INH blood

 level of 0.4 U/mL. Moreover, Shire ignores that the Haegarda® website graph includes a shaded

 region that is part of the simulated dose-response modeling. D.I. 286 at 8. These shaded regions

 demonstrate that even modeling an aggregate of patient data predicts that some patients have C1-

 INH blood levels below 0.4 U/mL even after Haegarda® is administered—again, entirely

 consistent with Dr. Craig’s analysis.

        Dr. Craig’s analysis is also consistent with the Court’s construction of the claim

 limitation “the administration of the composition increases the level of C1 esterase inhibitor in

 the blood of the subject to at least about 0.4 U/mL.” The Court construed this phrase to mean

 “the administration of the composition increases the level of C1 esterase inhibitor in the blood of

 the subject to at least about 0.4 U/mL after administration of the composition,” and Dr. Craig’s

 analysis evaluates blood levels after administration of Haegarda®. D.I. 237 at 24-25, 28

 5
  The graph Shire relies on in page 8 of its motion also does not identify when Haegarda® was
 dosed.



                                                  6
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 15 of 77 PageID #: 16335




 (emphasis added). Shire expands the Court’s construction in order to expand infringement by

 inserting the phrase “any time” after administration. 6 See D.I. 286 at 10 (emphasis added).

 Shire’s expert,



                            . 7 Ex. 4 at ¶ 58. As such, Shire’s new interpretation of this claim phrase

 is in conflict with the Court’s construction, not Dr. Craig’s analysis.

        Shire criticizes

                                                                   Shire’s criticism is inaccurate.




 6
   Shire did not advocate during claim construction that blood levels can increase at “any time”
 after administration. See generally D.I. 186; D.I. 204. Such an interpretation would result in the
 claim being indefinite, as a skilled artisan would not know when infringement occurs.
 7
   Under Shire’s new claim construction, if a patient at “at some point” after administration of
 Haegarda® achieves a C1-INH blood level of 0.4 U/mL, that patient would continue to infringe
 the asserted claims even if the patient’s C1-INH blood levels drop below 0.4 U/mL after
 subsequent administered doses of Haegarda®. Ex. 22 at 265:12-21. Shire’s interpretation and
 infringement theory finds no basis in the Court’s construction.



                                                   7
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 16 of 77 PageID #: 16336




        Dr. Craig properly included                      in his analysis because they reflect the fact

 that, as discussed above, it takes time for Haegarda® to “build” C1-INH levels in the blood of the

 subject from their pre-administration baseline.




        Finally, Shire’s allegation that Dr. Craig was unfamiliar with his analysis and methods

 ignores the fact that Dr. Craig’s methodology is clearly spelled out in his Responsive Report.

 Moreover, as discussed above, Shire disregards Dr. Craig’s personal experience outside of the

 context of this litigation, analyzing these very same data during the course of clinical studies for

 registration of Haegarda®. For all these reasons, Dr. Craig’s opinions are valid and reliable and

 should not be excluded.

        C.      Dr. Craig’s Obviousness Opinions Are Within His Area of Expertise

        Shire seeks to strike the entirety of Dr. Craig’s obviousness opinions in his expert reports

 on the basis that he was allegedly unfamiliar with a reference cited to support his obviousness

 opinions. D.I. 286 at 12-13. Dr. Craig, however, did see and review the Gatlin reference as part

 of forming his opinions in this case and, as a treating physician, was familiar with the concepts

 presented in Gatlin related to the desired volumes for subcutaneous (“SC”) injection.

        Dr. Craig saw the Gatlin reference prior to his deposition as evidenced by his citation to

 the reference in his Opening, Reply, and Supplemental Expert Reports. D.I. 286-1: Ex. C at ¶¶


                                                   8
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 17 of 77 PageID #: 16337




 196-97, 202; D.I. 286-1: Ex. D at ¶¶ 121-25; D.I. 286-1: Ex. E at ¶¶ 14-16. Dr. Craig also relied

 upon the Gatlin reference in both his IPR declarations filed in the ’111 patent and the ’788

 patent, which were filed on May 31, 2017, and December 18, 2018, respectively. Ex. 5 at ¶¶ 53-

 54, 56; Ex. 6 at ¶¶ 54-55, 57. In fact,




        Shire also overstates the significance of the Gatlin reference to Dr. Craig’s obviousness

 opinions. The primary reference relied on by Dr. Craig in the context of his obviousness opinions

 is a scientific poster by Shire employees, including Jennifer Schranz (“the Schranz Poster”). The

 Schranz Poster details Shire’s SC administration of a high concentration C1-INH formulation to

 HAE patients, resulting in an increase of C1-INH blood levels to 0.4 U/mL. D.I. 286-1: Ex. C at

 ¶¶ 184-94, 199; D.I. 286-1: Ex. D at ¶¶ 115-20; Ex. 7.




                                                                    In fact, Shire’s own experts

 agree that persons of ordinary skill in the art know that SC injections should be limited to 1-2

 mLs. Ex. 8 at 193:21-194:22; Ex. 9 at ¶ 295. In short, independent of the Gatlin reference, there

 is no dispute amongst the experts that skilled artisans understood what acceptable SC injection

 volumes would be.




                                                  9
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 18 of 77 PageID #: 16338




         Nonetheless, Dr. Craig is qualified to offer opinions on obviousness relying on the

 Schranz Poster and Gatlin and such opinions are reliable. Although Dr. Craig is not a formulator,

 he testified that,




         Unlike the expert in the Johns Hopkins University case that Shire relies upon, Dr. Craig

 had seen the Gatlin reference prior to forming his opinions in this case. See Johns Hopkins Univ.

 v. Alcon Labs., Inc., No. 15-525-SLR-SRF, 2018 U.S. Dist. LEXIS 70403, at *16-19 (D. Del.

 Mar. 1, 2018). Dr. Craig is certainly qualified to opine on the treatment burden of SC HAE

 treatments and the target SC injection volumes that are desirable for patients. For at least these

 reasons, Dr. Craig’s obviousness opinions should not be stricken.

         D.      Dr. Craig’s Testimony Regarding                              Should Not
                 Be Excluded

         In his Opening Report on Infringement, Shire’s clinical expert,




                                                  10
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 19 of 77 PageID #: 16339
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 20 of 77 PageID #: 16340




        E.     Dr. Craig’s Opinions Regarding Patient Treatment Preference are
               Based on His Decades of Experience Treating HAE Patients and
               Assisting Companies in Developing New HAE Treatments

        Contrary to Shire’s assertion on page 14 of its opening brief, Dr. Craig’s decades of

 experience in treating HAE patients combined with his involvement in the commercial

 development of numerous HAE treatment products, including Haegarda® and Takhzyro®,

 provides him with the specialized knowledge required under Rule 702 to offer the opinions

 expressed in paragraph 11 of his Responsive Report. D.I. 286-1: Ex. B at ¶ 11.

        More specifically, in paragraph 11, Dr. Craig provides his opinions regarding HAE

 patient reception of Haegarda® and Takhzyro® and expansion of the prophylactic market for

 HAE treatments. D.I. 286-1: Ex. B at ¶ 11. Dr. Craig’s opinions are based on his over two

 decades of experience treating HAE patients, including one of the largest HAE patient cohorts in

 the country

                                              D.I. 286-2: Ex. M at 86:23-87:10, 90:20-91:4; D.I.

 286-1: Ex. C at ¶¶ 5-8; D.I. 286-1: Ex. B at ¶ 2. Indeed, Dr. Craig was invited by Deutsche Bank

 in February 2017 to provide his expert views on new HAE treatments. See Ex. 15.




                                    Thus, it is clear Dr. Craig is qualified to render these

 opinions.

        Shire’s reliance on Advanced Medical Optics, Inc. v. Alcon Inc., No. 03-1095-KAJ, 2005

 WL 782809 (D. Del. Apr. 7, 2005) is inapplicable. There, the expert sought to opine on general

 preferences of surgeons with respect to surgical equipment used to perform cataract surgery, but

 conceded that he had only talked to one surgeon regarding his preferences before opining on


                                                12
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 21 of 77 PageID #: 16341
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 22 of 77 PageID #: 16342
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 23 of 77 PageID #: 16343




 document that has legal effect so long as he does not opine on the legal effect of the document”);

 see also Roche Diagnostics Operations, Inc. v. Abbott Diabetes Care, 756 F. Supp. 2d 598, 605-

 06 (D. Del. 2010) (ruling that expert testimony of scientific expert relying on contractual

 agreement properly admitted). For these reasons, Dr. Illum’s opinions in paragraphs 15 and 339-

 42 of her Opening Report and paragraphs 177-80 of her Reply Report should not be excluded.

        G.      Opinions of Mr. Godici Are Proper and Assist the Finder of Fact

        In an attempt to discredit Mr. Godici’s opinions, Shire has recast his opinions as

 interpreting legal framework, undermining the presumption of validity, and as generally

 unhelpful to the trier of fact. While incorrect, Shire will nonetheless have the chance to explore

 Mr. Godici’s opinions on cross-examination. Thus, as discussed herein, Shire’s motion to

 exclude Mr. Godici’s opinions should be denied.

                1.      Mr. Godici Has Not Opined on “Legal Framework” and
                        Intends to Assist the Finder of Fact with Helpful Testimony
                        Regarding PTO Practices and Procedures

        Having served as an expert in approximately 80-100 matters, Mr. Godici has an existing

 understanding of what opinions are permissible expert testimony and what testimony may be

 helpful to the trier of fact. D.I. 286-3: Ex. T at 9:15-22. In fact, Shire acknowledges that

 Mr. Godici has a general awareness of the types of opinion testimony courts find unhelpful and

 inappropriate. D.I. 286 at 18. Strangely, Shire attempts to use this awareness against him by

 challenging Mr. Godici’s good faith attempts to provide testimony regarding patent office

 practices and procedures that is helpful and appropriate. Id.

        Throughout his deposition,




                                                  15
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 24 of 77 PageID #: 16344




         While Shire contends that Mr. Godici’s opinions regarding PTO practice and procedure

 will not assist the finder of fact (see D.I. 286 at 20-21), Shire is incorrect. Indeed, courts,

 including courts in this District, have permitted testimony regarding PTO practices and

 procedures, including their relationship to inequitable conduct. See W.L. Gore & Assocs., Inc. v.

 C.R. Bard, Inc., No. 11-515-LPS, 2015 WL 12815314, at *4 (D. Del. Nov. 20, 2015); see also

 Brigham & Women’s Hosp. Inc. v. Teva Pharm. USA, Inc., No. 08-464, 2010 WL 3907490, at *2

 (D. Del. Sept. 21, 2010); Proctor & Gamble Co. v. Teva Pharm. USA, Inc., No. 04-940-JJF,

 2006 WL 2241018, at *1 (D. Del. Aug. 4, 2006); Revlon Consumer Prods. Corp. v. L’Oreal S.A.,

 No. 96-192-MMS, 1997 WL 158281, at *3 (D. Del. Mar. 26, 1997). Shire’s brief leans on two

 non-binding cases outside the Third Circuit, which previously excluded Mr. Godici from

 providing certain testimony regarding inequitable conduct. D.I. 286 at 18 (citing Ex. 27 (Barry v.

 Medtronic, Inc., No. 1:14-cv-104 (E.D. Tex. Sept. 21, 2016)) and Whitewater W. Indus. v. Pac.

 Surf Designs, Inc., No. 3:17-01118-BEN, 2019 WL 2211897 (S.D. Cal. May 22, 2019)).

 However,

                                 Indeed, in W.L. Gore, a Delaware case, the Court did not




                                                   16
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 25 of 77 PageID #: 16345
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 26 of 77 PageID #: 16346




        Further, Shire believes Mr. Godici’s testimony should have included a full recitation of

 the patent prosecution histories and that Mr. Godici should have reviewed every page. D.I. 286 at

 21, n.11. 14 Mr. Godici, however, made clear that

                                                      . See D.I. 286-3: Ex. T at 49:4-50:2; see W.L.

 Gore, 2015 WL 12815314, at *4. Shire, nonetheless, will have the opportunity to cross-examine

 Mr. Godici regarding any portions of the prosecution history Shire believes he improperly

 overlooked. Daubert, 509 U.S. at 596.

                2.      Mr. Godici’s Opinions Do Not Undermine the Presumption of
                        Validity

        Shire also accuses Mr. Godici of “undermining the presumption of validity” through

 portions of his opening expert report that describe the typical hours dedicated to each patent

 application, information regarding how the PTO operates, the ability to challenge issued patents,

 and resources available to patent examiners when identifying prior art individually. D.I. 286 at

 19. Mr. Godici’s opinions do not undermine the presumption of validity, but instead provide

 context for the trier of fact with respect to PTO practices and procedures.

        Delaware has allowed experts to provide testimony “consistent with what the jury will

 learn from the Federal Judicial Center video,” as such testimony is “probative of the validity of

 the patents-in-suit . . . .” Int’l Bus. Machs. Corp. v. Groupon, Inc., No. 16-122-LPS, 2018 WL

 3007662, at *1 (D. Del. June 15, 2018). Examples of permitted testimony included “[e]xaminers


 14
   Despite alleging more testimony is required, Shire confusingly also complains that
 Mr. Godici’s testimony will be inappropriately duplicative of testimony Shire expects from CSL.
 D.I. 286 at 21, n.11. Shire does not elaborate what testimony is expected to overlap and CSL
 cannot address this argument without that information.



                                                 18
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 27 of 77 PageID #: 16347




 have a lot of work to do, and no process is perfect” and “the PTO has a heavy workload and all

 institutions make mistakes.” Id.; see also Intellectual Ventures I LLC v. Symantec Corp., No. 10-

 1067-LPS, 2015 WL 82052, at *1 (D. Del. Jan. 6, 2015). The video referenced in International

 Business Machines also discusses the fact that patents can be found invalid because mistakes at

 the PTO were made, important information was overlooked, and that there may have prior art

 that was not identified. 15 Further, district court litigation and proceedings such as inter partes

 review exist as a means to correct these “mistakes” and in fact, two of the three patents at issue

 were challenged at the PTAB. Mr. Godici intends to provide background on the complicated

 patent prosecution and inter partes review processes to assist the trier of fact in understanding

 how a patent is issued and potentially corrected, not to contravene law regarding the presumption

 of validity.

         Mr. Godici is well positioned to assist the trier of fact in this litigation with careful and

 relevant testimony that does not usurp the responsibilities of the trier of fact. Mr. Godici’s

 testimony should therefore be permitted.

         H.      Dr. Meyer’s Rebuttal Damages Opinions Are Reliable and Admissible

         CSL plans to present the testimony of its damages expert, Dr. Christine Meyer, to rebut

 the incomplete and incorrect lost profits and reasonable royalty opinions of Shire’s damages

 expert, Dr. Gregory Bell. 16 Shire’s primary attack is that various opinions of Dr. Meyer,

 including “the entirety of her lost profits opinions,” are allegedly unreliable because they rely on




 15
   See https://www.fjc.gov/publications/patent-process-overview-jurors.
 16
   As set forth in Defendants’ Memorandum in Support of their Daubert Motion, Dr. Bell’s lost
 profits and reasonable royalty opinions should themselves be excluded. D.I. 287 at 3-15.
 Dr. Meyer will be presented in rebuttal by Defendants only if Dr. Bell’s opinions are permitted to
 reach the jury.



                                                   19
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 28 of 77 PageID #: 16348




 “third-party data prepared by Adivo Associates [‘Adivo’].” 17 D.I. 286 at 22. Adivo market

 analysis data is accepted and widely used in small, specialty pharma markets like the market in

 which the parties in this case compete.




                           . Dr. Meyer’s reliance on this data was reasonable, her opinions are

 reliable, and they are admissible under Daubert.

                1.      Shire Ignores the Relevant Legal Standards

        Courts typically evaluate a set of non-exhaustive factors in assessing reliability of an

 expert’s methodology, including: “(1) whether a method consists of a testable hypothesis;

 (2) whether the method has been subject to peer review; (3) the known or potential rate of error;

 (4) the existence and maintenance of standards controlling the technique's operation; (5) whether

 the method is generally accepted; (6) the relationship of the technique to methods which have

 been established to be reliable; (7) the qualifications of the expert witness testifying based on the

 methodology; and (8) the non-judicial uses to which the method has been put.” E.g., Alcoa, Inc.

 v. Alcan Rolled Prods.-Ravenswood LLC, No. 06-451-JFB, 2020 WL 433856, at *2 (D. Del. Jan.

 28, 2020). The Third Circuit has recently confirmed that “[w]hile no one [factor] is dispositive,

 some analysis of these factors is necessary.” UGI Sunbury LLC v. A Permanent Easement for

 17
   Shire argues in a footnote that opinions of Dr. Meyer regarding
                                   should be excluded for “the same reasons” Mr. Lassman’s
 testimony should be excluded. D.I. 286 at 22, n.12. CSL disputes that the string cite of
 paragraphs from Dr. Meyer’s report address “why” Shire did anything. To the extent Dr. Meyer
 reviews Shire documents and relies on Mr. Lassman’s analysis, her opinions are not excludable
 for the same reasons as Mr. Lassman’s. See § II.A, supra. Regardless, the opinions of Shire’s
 FDA expert Ms. Sensabaugh and damages expert Dr. Bell on the same topics should also be
 excluded if the opinions of Mr. Lassman and Dr. Meyer are excluded.



                                                  20
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 29 of 77 PageID #: 16349




 1.7575 Acres, 949 F.3d 825, 834 (3d Cir. 2020) (emphasis added). But Shire’s motion does not

 even mention, let alone evaluate, these well-established factors. Instead, Shire’s basis for

 exclusion of Dr. Meyer’s opinions consists primarily of attorney argument and misstatements of

 Dr. Meyer’s expert report and deposition testimony.

        Not all of these factors apply here, but those that are relevant favor admissibility of

 Dr. Meyer’s opinions. Relevant to at least the first, fifth, and sixth factors, as




      Indeed, as discussed below, both Dr. Meyer and other experts in the field have used Adivo

 data for damages calculations. To the fourth factor, contrary to Shire’s dismissive

 characterization of any validation or checks for the Adivo methodology,




        Finally, to the eighth factor, as discussed in part above,




                                                                           Based on public SEC

 filings, other companies also use Adivo data for similar purposes. See, e.g., Ex. 20 at 5-6 (using




                                                   21
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 30 of 77 PageID #: 16350




 Adivo data to quantify market share, market spend, and market projections in the cell therapy

 space). Shire conspicuously omitted this factor analysis in its motion to exclude.

        The cases Shire relies on are distinguishable. Each of the Mosaid, Chemipal, and

 Legendary Art cases dealt with improper expert reliance on forward-looking business

 “projections” prepared by the proffering parties themselves. Documents and data of that nature

 are completely different from backward-looking sales and switching data like the Adivo data

 Dr. Meyer relies on for her opinions. Indeed, courts within this circuit has previously stated that

 Shire’s Legendary Art case is inapposite to an analysis of pharmaceutical patent damages. See

 Apotex, Inc. v. Cephalon, Inc., 321 F.R.D. 220, 234 n.12 (E.D. Pa. 2017) (noting that a damages

 expert who had testified in “several” pharmaceutical cases relying on allegedly unreliable data

 for “one piece of his overall analysis” was distinguishable from Legendary Art’s inexperienced

 expert basing an entire opinion on such data).



      When the reliability of the underlying data in this case is analyzed under the proper legal

 framework, Dr. Meyer’s opinions and the data underlying them are reliable and admissible.

                2.      Adivo Market Data Is Commonly Used and Reliable

        Shire proclaims that the “unreliable and unverified Adivo Data is precisely the type of

 expert testimony Delaware courts routinely exclude under Rule 702.” D.I. 286 at 24.

 Alternatively, Shire seeks to exclude Dr. Meyer’s reliance on data from Adivo because it is

 allegedly “double hearsay” and potentially “so unreliable that no reasonable expert could base an

 opinion on them.” Id. (quoting In re TMI Litig., 193 F.3d 613, 697 (3d Cir. 1999)). Contrary to

 Shire’s broad assertions, Delaware courts have not “routinely” excluded data like that compiled

 and provided by Adivo; they have allowed it and used it in deciding damages amounts.




                                                  22
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 31 of 77 PageID #: 16351
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 32 of 77 PageID #: 16352
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 33 of 77 PageID #: 16353




 D. Del. LR 7.1.1; it only half-heartedly threatened one. D.I. 286-3: Ex. Y. Second, “data”

 compiled by Adivo (and by IQVIA, which Dr. Meyer also relied on but Shire apparently does

 not contest) are publicly available market analyses and thus easily accessible to Shire in the

 same form that it was to CSL with the same burden.

           Third, Shire made no apparent effort to (1) depose the CSL employee interviewed by




                              21
                                   (2) serve third-party discovery on Adivo Associates, or (3) to enlist

 its own damages expert, Dr. Bell, to clarify whatever questions it had regarding the methodology

 of Adivo’s data. Finally, Shire’s “numerous, specific requests” for Adivo data from CSL is at

 odds with its current argument that this same Adivo data is unreliable. D.I. 286 at 22 n.13.




                       CSL enlisted Dr. Meyer to rebut Dr. Bell’s flawed theories with her own,

 supported by reliable and verified evidence including Adivo data. For at least these reasons,

 Dr. Meyer’s testimony meets the requirements of Daubert and Fed. R. Evid. 702, and should not

 be excluded.

 III.      CONCLUSION

           For the reasons stated above, CSL respectfully requests that Shire’s motion to exclude

 expert testimony be denied and the testimony of Mr. Lassman, Dr. Craig, Dr. Illum, Mr. Godici,

 and Dr. Meyer be permitted under the parameters set forth in Daubert and Fed. R. Evid. 702.



 21
      Ex. 18 at 387:6-13; D.I. 286-3: Ex. W at 23:5-19.
 22




                                                     25
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 34 of 77 PageID #: 16354




                                            /s/ Nathan R. Hoeschen
                                            John W. Shaw (No. 3362)
                                            Karen E. Keller (No. 4489)
 OF COUNSEL:                                David M. Fry (No. 5486)
 Sanya Sukduang                             Nathan R. Hoeschen (No. 6232)
 Jonathan R. Davies                         SHAW KELLER LLP
 COOLEY LLP                                 I.M. Pei Building
 1299 Pennsylvania Avenue, NW, Suite 700    1105 North Market Street, 12th Floor
 Washington, DC 20004                       Wilmington, DE 19801
 (202) 842-7800                             (302) 298-0700
                                            nhoeschen@shawkeller.com
 Amanda K. Murphy
 Thomas J. Sullivan                         Attorneys for Defendants
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 901 New York Avenue, NW
 Washington, DC 20001
 (202) 408-4000

 Anthony C. Tridico
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 1 London Bridge
 London SE1 9BG
 United Kingdom
 011.44.207.864.2888

 L. Scott Burwell
 Ryan P. O’Quinn
 FINNEGAN, HENDERSON, FARABOW,
  GARRETT & DUNNER, LLP
 11955 Freedom Drive, Suite 800
 Reston, VA 20190
 (571) 203-2700

 Dated: April 29, 2020




                                           26
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 35 of 77 PageID #: 16355




                                 CERTIFICATE OF SERVICE

        I, Nathan R. Hoeschen, hereby certify that on April 29, 2020, this document was served

 on the persons listed below in the manner indicated:

       BY EMAIL
       Karen Jacobs                              Eric J. Marandett
       Derek J. Fahnestock                       Daniel C. Winston
       MORRIS, NICHOLS, ARSHT                    Anita M. C. Spieth
        & TUNNELL LLP                            G. Mark Edgarton
       1201 North Market Street                  Bryana T. McGillycuddy
       P.O. Box 1347                             Jennie D. Wilusz
       Wilmington, DE 19899                      CHOATE, HALL & STEWART LLP
       (302) 658-9200                            Two International Place
       kjacobs@mnat.com                          Boston, MA 02110
       dfahnestock@mnat.com                      (617) 248-5000
                                                 emarandett@choate.com
                                                 dwinston@choate.com
                                                 aspieth@choate.com
                                                 medgarton@choate.com
                                                 bmcgillycuddy@choate.com
                                                 jwilusz@choate.com

                                                 Edgar H. Haug
                                                 HAUG PARTNERS LLP
                                                 745 Fifth Avenue, 10th Floor
                                                 New York, NY 10105
                                                 (212) 588-0800
                                                 ehaug@haugpartners.com


                                                 /s/ Nathan R. Hoeschen
                                                 John W. Shaw (No. 3362)
                                                 Karen E. Keller (No. 4489)
                                                 David M. Fry (No. 5486)
                                                 Nathan R. Hoeschen (No. 6232)
                                                 SHAW KELLER LLP
                                                 I.M. Pei Building
                                                 1105 North Market Street, 12th Floor
                                                 Wilmington, DE 19801
                                                 (302) 298-0700
                                                 nhoeschen@shawkeller.com
                                                 Attorneys for Defendants




                                                27
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 36 of 77 PageID #: 16356




                             Exhibit 1
                               To
                             Exhibit 19

        Redacted In Their Entirety
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 37 of 77 PageID #: 16357




                           Exhibit 20
4/28/2020Case      1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                   CDI 10K 2013 12 31 Page 38 of 77 PageID #: 16358

  10-K 1 cdi10k20131231.htm 10-K




                                                UNITED STATES
                                    SECURITIES AND EXCHANGE COMMISSION
                                                                     Washington, D.C. 20549
                                                                     ____________________
                                                                          FORM 10-K
  x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                          For the fiscal year ended December 31, 2013
                                                                                       or

  ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                               Commission File Number: 001-36021
                                                                      ____________________

                               CELLULAR DYNAMICS INTERNATIONAL, INC.
                                                              (Exact name of registrant as specified in its charter)
                                                                      ____________________


                                  Wisconsin                                                                                                   XX-XXXXXXX
        (State or Other Jurisdiction of Incorporation or Organization)                                                           (I.R.S. Employer Identification Number)

                            525 Science Drive
                         Madison, Wisconsin 53711                                                                                           (608) 310-5100
             (Address of principal executive offices and zip code)                                                       (Registrant’s telephone number, including area code)

                                                      Securities registered pursuant to Section 12(b) of the Act:

                  Title of each class                                                                                      Name of each exchange on which registered
           Common stock, $0.0001 par value                                                                                           The NASDAQ Global Market

                                                   Securities registered pursuant to Section 12(g) of the Act: None

  Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x

  Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x

  Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the
  preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the
  past 90 days. Yes x No ¨

  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be
  submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the
  registrant was required to submit and post such files). Yes x No ¨

  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be
  contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any
  amendment to this Form 10-K. ¨
  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See
  definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.

                  (Check one:)
                  Large accelerated filer      ¨                                                                       Accelerated filer                     ¨
                  Non-accelerated filer        x (Do not check if a smaller reporting company)                         Smaller reporting company             ¨
  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x
  As of June 30, 2013, the last business day of the registrant's most recently completed second quarter, there was no public market for the registrant's common
  stock. The registrant's common stock began trading on The NASDAQ Global Market on July 25, 2013.
  As of March 6, 2014, there were 15,761,725 shares of the registrant's common stock outstanding.


                                                           DOCUMENTS INCORPORATED BY REFERENCE



https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                                                      1/107
4/28/2020Case      1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                   CDI 10K 2013 12 31 Page 39 of 77 PageID #: 16359

  Portions of the registrant’s definitive Proxy Statement for its 2014 Annual Meeting of shareholders are incorporated by reference in Part III of this Annual Report on
  Form 10-K where indicated. Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended
  December 31, 2013.




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                                               2/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 40 of 77 PageID #: 16360
  Table of Contents

                                       Cellular Dynamics International, Inc.
                                                               Form 10-K
                                                          Table of contents

                                                                      Part I


  Item 1.        Business                                                                                                       3
  Item 1A.       Risk factors                                                                                                  22
  Item 1B.       Unresolved staff comments                                                                                     43
  Item 2.        Properties                                                                                                    43
  Item 3.        Legal proceedings                                                                                             43
  Item 4.        Mine safety disclosures                                                                                       43
                 Executive officers of the registrant                                                                          44


                                                                      Part II


  Item 5.        Market for registrant's common equity, related stockholder matters and issuer purchase of equity securities   46
  Item 6.        Selected financial data                                                                                       49
  Item 7.        Management's discussion and analysis of financial condition and results of operations                         51
  Item 7A.       Quantitative and qualitative disclosures about market risk                                                    69
  Item 8.        Financial statements and supplementary financial data                                                         70
  Item 9.        Changes in and disagreements with accountants on accounting and financial disclosure                          93
  Item 9A.       Controls and procedures                                                                                       93
  Item 9B.       Other information                                                                                             93


                                                                     Part III


  Item 10.       Directors, executive officers and corporate governance                                                        94
  Item 11.       Executive compensation                                                                                        94
  Item 12.       Security ownership of certain beneficial owners and management and related stockholder matters                94
  Item 13.       Certain relationships and related transactions, and director independence                                     95
  Item 14.       Principal accountant fees and services                                                                        95


                                                                     Part IV


  Item 15.       Exhibits and financial statement schedules                                                                    96
                 Signatures                                                                                                    101
                 Exhibit index                                                                                                 103




                                                                        2




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                          3/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 41 of 77 PageID #: 16361
  Table of Contents

                                                                  Part I

  Item 1. Business
  Overview

  We develop and manufacture fully functioning human cells in industrial quantities to precise specifications. Our proprietary iCell
  Operating System (iCell O/S) includes true human cells in multiple cell types (iCell products), human induced pluripotent stem
  cells (iPSCs) and custom iPSCs and iCell products (MyCell products). Our iCell O/S products provide standardized, easy-to-use,
  cost-effective access to the human cell, the smallest fully functioning operating unit of human biology. Customers use our iCell O/S
  products, among other purposes, for drug discovery and screening; to test the safety and efficacy of their small molecule and
  biologic drug candidates; for stem cell banking; and in research and development of cellular therapeutics.

  iCell products are a consumable designed to be used once and then reordered. We manufacture our iCell products from our
  iPSCs. An iPSC is a cell that has the ability both to replicate indefinitely and to be transformed into any cell type in the human
  body. We develop and manufacture our iPSCs from ordinary blood or skin using proprietary techniques that expand upon those
  pioneered by our founder Dr. James A. Thomson. Once we produce an iPSC, it becomes a renewable source of starting material
  for our iCell products.

  We market our products for use in in vitro research and development as well as applied product testing, stem cell banking and in
  vivo cellular therapeutics research and development. Each of the in vitro, stem cell banking and in vivo markets requires fully
  functioning cellular models that reproduce human biology. "Fully functioning" means a cell that functions much like a human cell of
  the same type in specified ways that are relevant to the product's intended uses. Our fully functioning human cells produced in
  industrial quantities are intended to displace the cells currently used in these markets which are based on models that are
  surrogates for true human cells.

  Our products provide our customers access to human biology and are designed to increase the productivity of their in vitro
  therapeutic research and development; enable the pursuit of novel avenues of biological discovery; accelerate the regulatory
  analysis and market introduction of clinical products; improve quality control of manufactured clinical products; allow more precise
  applied and environmental testing; facilitate the development or augmentation of stem cell banks; and foster the development and
  commercialization of in vivo cellular therapeutics.

  Limitations of existing models

  Historically researchers have had limited access to fully functioning human cells. Therefore they have been forced to conduct their
  experiments on surrogate models that do not accurately represent the human biology they want to study. We believe that human
  biological and therapeutic investigation has been stifled by the lack of access to a diverse set of standardized human cells in
  sufficient quantity to perform their experiments.

  In vitro uses in life science, biopharmaceutical research and applied testing

  The market for in vitro drug discovery, toxicity testing and applied testing, including chemical safety, historically has employed
  models—such as primary cells derived from human cadavers or sacrificed animals, transformed (immortalized) cells and live
  animals—that act as surrogates for fully functioning human cells. Researchers attempt to understand and predict the behavior of
  human cells by exposing these surrogates to various drugs, compounds and molecules. These models, however, are only an
  imprecise and inaccurate substitute for the human biology in question and their use leads to the slower


                                                                      3




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                              4/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 42 of 77 PageID #: 16362
  Table of Contents

  pace of drug discovery, higher costs for drug development and costly late-stage drug development failure. Despite the billions of
  dollars spent annually on preclinical development activities, 84% of all drug candidates fail in human trials, including for a lack of
  human therapeutic activity or for an unacceptably high human toxicity that were not identified by using these surrogate models.

  Primary cells. Primary cells harvested from either sacrificed animals or human cadavers fail to adequately reproduce human
  biology and result in a fundamentally flawed technology platform as a basis for drug discovery and development.

  •   Animal cells are fundamentally different from the human cells they are meant to approximate.
  •   Human cadaver cells are highly variable in quality due to variation in donor genetics, donor lifestyle (smoking, alcohol, diet,
      exercise, chemical exposure, etc.) and the timing and condition of the organ at harvest.
  •   Human cadaver cells also behave differently in test tubes than in the human body.

  Transformed cell lines. Transformed cell lines are cells that have either been isolated from a tumor or genetically induced to
  become immortal. They tend to grow indefinitely in test tubes. As a class, they represent a very poor surrogate for human biology
  and a poor model system for research.

  •   Transformed cells proliferate rapidly and therefore lose the inherent physiological characteristics of the donor organ and cease
      to replicate the biology of the source organ or individual.
  •   Transformed cells tend to be genetically unstable and to routinely add, delete or swap chromosomes. These genetic changes
      tend to give the altered cell a selective growth advantage in vitro, often critically altering the cells' physiology.

  Live animals. Live animals are often used as a surrogate for human biology to predict drug safety and activity in humans.

  •   Animal models represent fundamentally different biology than that of humans and therefore poorly predict drug safety and
      activity in people.
  •   The use of animal models is coming under increasing ethical pressures that in some markets, such as Europe, have taken the
      form of laws requiring companies to eliminate certain applications using animal research.

  Stem cell banking

  Traditional tissue and current iPSC banking. Traditional tissue banks face limitations in the sourcing, quality and quantity of
  samples. iPSC banking has the potential to overcome these limitations. However, the manufacture of these large banks of iPSCs
  is particularly challenging because it is difficult to maintain consistent quality over long periods of time without deep expertise and
  experience in "footprint-free" iPSC manufacturing and a sufficiently robust quality management system. In addition, the information
  handling requirements and intellectual property issues are significant. We expect that building the banks will require a unique
  combination of capabilities to meet the quality, quantity and purity of cells needed by researchers.

  Multipotent cells and clinical stem cell banking. We also believe that current clinical banking efforts based on multipotent stem
  cells from umbilical cord blood are of only limited value. At birth, a newborn's umbilical cord blood can be saved and shipped to a
  facility that isolates and preserves the blood system stem cells found in the cord blood. Because cord blood stem cells are
  multipotent, not pluripotent, they have only a limited ability to replicate and are predisposed to differentiate only into cells of the
  blood system. These two limitations make cord blood cells only applicable to the treatment of a very narrow set of diseases, and
  we expect that they will not be useful for the vast majority of possible diseases the donor


                                                                      4




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                   5/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 43 of 77 PageID #: 16363
  Table of Contents

  might contract in the future. In addition, cells in these banks have generally been saved for use by the donor and are not available
  for research purposes or for wider clinical application.

  In vivo cellular therapeutics

  In vivo cellular therapeutics refers to cells, tissue or whole organs that are inserted into living persons to cure debilitating disorders
  or regenerate damaged organs. While the majority of in vivo cellular therapeutics today involves organ transplants, the scarcity of
  donor organs leaves many patients requiring a transplant without a suitable source. Cellular transplantation and artificial organs
  offer promising alternatives for research and clinical inquiry. One significant limitation to further development of cellular
  therapeutics of these types is the lack of available manufactured human cells for experimentation and clinical application. Current
  approaches require the removal of terminal cells from an individual and, where possible, expanding the sample for transplantation
  or research use. Expansion of terminal cells and scaling this approach has proven difficult, expensive and critically limited by the
  paucity of cell types available.

  Our markets

  Our largest customers today are in the life sciences and biopharmaceutical industry research markets (in vitro drug discovery,
  toxicity testing and chemical safety uses) and stem cell banking. We have also targeted the markets for cell-based therapies (in
  vivo cellular therapeutic use). We believe that over time our iCell O/S products, our manufacturing capabilities, the technical know-
  how we have acquired in developing those proficiencies and our intellectual property position will offer significant opportunities for
  revenue growth. According to Adivo Associates, the total spent on these three areas in 2011 by all participants was approximately
  $17.1 billion and is projected to grow to $40.5 billion by 2020.

  Cells for in vitro drug discovery, toxicity testing and chemical safety uses

  Cells for in vitro use refers to cells studied under laboratory culture conditions for the purpose of drug discovery, toxicity testing
  and chemical safety analysis. According to Adivo Associates, the total spent on cell-based technologies for in vitro use was
  approximately $10.8 billion in 2011, of which $3.5 billion was spent on cells, and is projected to increase to $14.7 billion in 2020, of
  which $5.6 billion is expected to be spent on cells.

  Currently biopharmaceutical industry and academic researchers use cells from human cadaveric tissue, immortalized cell lines
  and sacrificed animals for both toxicological research and drug discovery. Because our iCell products are fully functioning human
  cells, we believe they are more predictive of actual human biology and, therefore better suited for use in biological and
  biopharmaceutical research than current surrogate models.

  Stem cell banking

  According to Adivo Associates, the stem cell banking market was approximately $1.3 billion in 2011 and is expected to grow to
  $4.4 billion in 2020. Currently this market is composed of two lines of business. First, the National Heart, Lung, and Blood Institute,
  the California Institute for Regenerative Medicine (CIRM), the European Union's Innovative Medicines Initiative, other government
  entities, academic institutions and industry have requested proposals to build banks of dozens to thousands of cell lines derived
  from numerous backgrounds to reflect various forms of cell line diversity, including ethnic, racial, gender, genetic, disease and
  drug reaction. These banks will permit researchers to choose the iPSC background from which to make or have manufactured the
  desired human cells. The iPSCs in these banks can later be differentiated into human cells for both research and therapeutic
  applications. We believe that there is significant revenue potential in manufacturing and differentiating the iPSCs that will be
  placed into these banks.


                                                                      5




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                    6/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 44 of 77 PageID #: 16364
  Table of Contents

  In March 2013, CIRM awarded CDI a $16.0 million grant to derive three iPSC lines from each of 3,000 different individuals, as part
  of California's $32.3 million stem cell banking initiative. Upon creation, these iPSC lines will be owned by CIRM. Terms of the
  award were finalized in October 2013 in the Derivation Agreement and we received our first quarterly payment from CIRM in
  November 2013.

  We will also be the primary subcontractor on the $10.0 million grant the Coriell Institute for Medical Research (Coriell) received
  from CIRM to maintain a bank of the iPSCs derived by CDI under the terms of the Derivation Agreement. Among other things, CDI
  will expand, and create up to 3,300 distribution cell banks from the 3,000 iPSC lines derived by CDI and from up to 300 third-party
  pluripotent stem cell lines provided by California researchers. CIRM's agreement with Coriell and our subcontractor agreement
  with Coriell for $6.3 million were both finalized in late 2013.

  We intend to take advantage of this potential as the manufacturer of the iPSCs and differentiated cells for additional iPSC banks.
  A second line of business in this market consists of cord blood banking. At birth, a newborn's umbilical cord blood can be saved
  and shipped to a facility that isolates and preserves the blood system stem cells found in the cord blood. Because cord blood stem
  cells are multipotent, not pluripotent, they have only a limited ability to replicate and are predisposed to differentiate only into cells
  of the blood system. We are positioned to augment the product offering of cord blood banks by creating iPSC lines for their
  existing and prospective customers.

  Cells for in vivo cellular therapeutics

  Cells for in vivo use in humans generally refers to inserting cells, tissue or whole organs into living persons to cure debilitating
  disorders or to regenerate damaged organs. According to Adivo Associates, the global human stem cell, tissue and organ therapy
  market was $5.0 billion in 2011 and is projected to increase to $21.4 billion in 2020. Current in vivo use and related research
  efforts generally involve the use of cells or organs harvested from animals, cadavers or living donors, with the limitations
  discussed above. The lack of available manufactured human tissue matching the tissue to be repaired or regenerated particularly
  hinders the research and development of in vivo cellular therapeutics. Our scalable iPSC-based manufacturing platform allows us
  to then produce fully functioning, carefully specified human cells in large volumes, thereby enabling the research that may lead to
  the substitution of manufactured cells and tissues for the currently harvested cells, tissue and organs.We believe that as the
  research and development phase of this field grows, demand for our cells will increase substantially.

  Our products

  Our iCell and MyCell products reproduce, rather than approximate, the operation of the fully functioning human cell. They are
  manufactured to precise specifications and exacting standards. These cells are designed for ease-of-use and to address our
  customers' desire to have better access to human cell biology.


                                                                      6




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                    7/107
4/28/2020Case      1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                   CDI 10K 2013 12 31 Page 45 of 77 PageID #: 16365
  Table of Contents

  The iCell O/S

  The iCell O/S currently consists of six products.




                 Products                             Product description                                   Applications
  iCell Cardiomyocytes             Highly purified human heart cells comprised of a mixture
                                   of spontaneously electrically active atrial, nodal and
                                   ventricular-like cells
  iCell Neurons                    Highly purified human neurons typical of the forebrain,
                                   comprised primarily of GABAergic and glutamatergic
                                   neurons                                                     Model systems for pre-clinical drug
                                                                                               discovery, toxicity testing, disease
  iCell Endothelial Cells          Highly purified human interior surface blood vessel cells   modeling and other life science
                                   exhibiting characteristic endothelial cell functions,       research
                                   including tubular formation, acetylated LDL uptake,
                                   barrier function and wound healing
  iCell Hepatocytes                Highly purified human liver cells that exhibit hepatocyte
                                   morphology, characteristic gene and protein expression,
                                   transporter function and viral infectivity
  MyCell                           Human iPSCs reprogrammed from customer-sourced              Make iPSCs for stem cell banking and
                                   samples                                                     cell modeling of specific ethnic or
                                                                                               disease populations and genetic
                                   Human iCell products derived from MyCell iPSCs              engineering for in vitro research
  Media and reprogramming kit Combination of three reagents (Essential 8 Medium,   Making iPSCs for limited research use
                              Vitronectin and Episomal iPSC Reprogramming Vectors) only
                              used for reprogramming tissue into iPSCs


  iCell Cardiomyocytes. Derived from iPSCs, iCell Cardiomyocytes are highly purified human heart cells that beat in a dish and
  behave just like the heart cells found in the human body. These cells provide a biologically relevant model system for in vitro drug
  discovery, toxicity testing and chemical safety, as well as in vivo cellular therapeutics research and development and stem cell
  banking. For instance, our iCell Cardiomyocytes were used in a recent study by Hoffmann-La Roche published in the journal
  Toxicological Sciences to successfully identify multiple compounds known previously to be false-negatives or false-positives from
  various Roche drug development programs.

  iCell Cardiomyocytes have been ordered by our customers for a variety of purposes, including:

  •   In vitro
      ◦    To determine that their compounds do not adversely affect critical electrical, biochemical or mechanical cardiomyocyte
           function.
      ◦    As a toxicity test system in standard assay offerings.
      ◦    To examine their suitability to replace existing in vitro and animal-based tests for arrhythmia assessment and thorough QT
           studies in humans.
           To screen for compounds that could be cardioprotective against oxidative stress and hypoxia.

                                                                      7




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                 8/107
4/28/2020Case    1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                 CDI 10K 2013 12 31 Page 46 of 77 PageID #: 16366
  Table of Contents

  •   Stem cell banking
      ◦   To study 250 different patients with a form of heart disease known as left ventricular hypertrophy.
  •   In vivo
      ◦   To advance cell therapy research by making feasible the animal studies of cardiomyocyte patches that deliver healthy
          cells to the damaged area of the heart after a myocardial infarction.


  iCell Neurons. Derived from iPSCs, iCell Neurons are highly purified human neurons typical of the forebrain. iCell Neurons provide
  a biologically relevant in vitro model system for pre-clinical drug discovery, neurotoxicity testing and disease modeling for
  Alzheimer's disease, Parkinson's disease and Huntington's disease among others. For instance, as reported in Stem Cell
  Research, researchers at an affiliate of GlaxoSmithKline plc (GSK) utilized iCell Neurons to identify several small molecules as
  effective blockers of the toxicity caused by the abnormal protein deposits associated with Alzheimer's disease, suggesting new
  ways to develop medicines for Alzheimer's disease. This is the first demonstration in a peer-reviewed publication of a high-
  throughput toxicity screen using iPSC-derived neurons.

  iCell Neurons have been ordered by our customers for a variety of purposes, including:

  •   In vitro
      ◦   To model Alzheimer's disease for compound screening.
      ◦   To model infection and growth of clinically relevant strains of virus that cause chicken-pox and shingles (Varicella Zoster).
      ◦   To study the genetic basis of epilepsy.
      ◦   To study the unique biology of autism spectrum disorders.
      ◦   For applied testing, to replace an existing animal test for botulinum neurotoxin potency, with a superior in vitro assay
          based on iCell Neurons.


  iCell Endothelial Cells. Derived from iPSCs, iCell Endothelial Cells are interior surface blood vessel cells. iCell Endothelial Cells
  provide a biologically relevant in vitro model system for use in vascular biology research including angiogenesis, atherosclerosis,
  inflammation and other life science research.

  iCell Endothelial Cells have been ordered by our customers for a variety of purposes, including:

  •   In vitro
      ◦   For modeling viral infectivity.
      ◦   For modeling vascular disease and stroke.
  •   In vivo
      ◦   In preliminary regenerative medicine applications as a necessary co-culture along with other cells for tissue engineering
          studies for research into potential in vivo use.
      ◦   In preliminary regenerative medicine applications to vascularize three-dimensional matrices or decellularized organs for
          tissue engineering studies for research into potential in vivo use.

  iCell Hepatocytes. Derived from iPSCs, iCell Hepatocytes are human liver cells that, as with our other products, are currently
  cryopreserved and sold frozen. These cells provide a biologically relevant in vitro model system for pre-clinical drug discovery,
  hepatotoxicity testing, disease modeling and other life science research.

  iCell Hepatocytes have been ordered by our customers for a variety of purposes, including:


                                                                      8




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                                 9/107
4/28/2020Case    1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                 CDI 10K 2013 12 31 Page 47 of 77 PageID #: 16367
  Table of Contents

  •   In vitro
      ◦   To perform drug screening for viral infectivity.
      ◦   To study metabolism and glucose regulation to better understand disease mechanisms.
      ◦   To study viral infection and growth by clinically relevant strains of Hepatitis C virus and Hepatitis B virus.
      ◦   To model the interaction between immune cells and liver cells that cause liver inflammation and toxicity.
  •   In vivo
      ◦   For research into potential in vivo use in the treatment of liver disease. Researchers are currently using iCell Hepatocytes
          as the cellular material in bio-artificial liver devices and to repopulate decellularized livers.

  MyCell products. MyCell products provide customers with iPSCs reprogrammed from customer-sourced sample and iCell products
  derived from those iPSCs. This product offering provides our customers with access to iPSCs and iCell products produced from
  specific genetic, ethnic or disease populations. Our expertise in genetically engineering iPSCs also allows our customers to order
  iPSCs that have been engineered to repair a specific gene mutation or to express additional genes in a manner non-disruptive to
  the remainder of the genome. MyCell products leverage our industrial manufacturing platform to handle the parallel production of
  multiple iPSC lines and iCell products. We are capable of manufacturing billions of cells in this manner to high quality and purity
  standards. Our ability to derive multiple iPSC lines in parallel also positions us to manufacture for the stem cell banking market.

  MyCell products have been ordered by our customers for a variety of purposes, including:

  •   In vitro
      ◦   To produce iPSCs and iCell products from human donors to study diseases such as heart failure and Parkinson's disease
          and to investigate potential cures.
      ◦   To make hepatocytes derived from patients suffering from drug-induced liver injury (DILI) to study the genetic basis of this
          disease.
      ◦   To produce iPSCs and iCell Cardiomyocytes from congenital muscular dystrophy patients to promote research into cures
          for this disease.
      ◦   To produce genetically engineered iPSCs that can be used to produce differentiated cells on the industrial scale needed
          for drug screening.

  •   Stem cell banking
      ◦   To produce three iPSC lines from each of 3,000 different individuals for CIRM.
      ◦   To expand the iPSC lines made for CIRM and to produce up to 300 additional iPSC lines.


  Media and reprogramming. Our medium, Essential 8, and our substrate, Vitronectin, are optimized for the consistent, reproducible
  derivation, growth and maintenance of human iPSCs. The combination of Essential 8 Medium and Vitronectin provides a defined
  culture system for robust, cost-effective and scalable iPSC culture. We have selected Life Technologies Corporation to
  manufacture and distribute these products as well as our Episomal iPSC Reprogramming Vectors. The combination of these three
  components creates a “kit” for reprogramming tissue into iPSCs. The reprogramming vectors and kit, as currently sold, permits the
  customer to use the iPSCs for limited research use only.

  •   Essential 8 Medium. Essential 8 Medium is a “feeder-free” medium comprised of eight well-characterized, highly consistent
      elements, unlike the BSA-based alternative media currently available.
  •   Vitronectin. Vitronectin is a defined, human protein-based substrate for cell attachment and growth. It replaces the current use
      of an undefined matrix derived from mouse tumor cells.

                                                                      9




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                             10/107
4/28/2020Case   1:17-cv-00414-MSG Document 298 Filed  05/06/20
                                                CDI 10K 2013 12 31 Page 48 of 77 PageID #: 16368
  Table of Contents

  •   Episomal iPSC Reprogramming Vectors. Episomal iPSC Reprogramming Vectors leverage non-viral, non-integrating
      technology to deliver seven genes to initiate the reprogramming of human somatic cells to iPSCs. We refer to this process as
      “footprint-free” reprogramming. "Footprint-free" reprogramming provides researchers with a means of ensuring that no foreign
      genetic material is incorporated into the original donor DNA. iPSCs made from these kits, as currently sold, are licensed for
      research purposes only.


                                                                     10




https://www.sec.gov/Archives/edgar/data/1482080/000148208014000007/cdi10k20131231.htm                                           11/107
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 49 of 77 PageID #: 16369




                           Exhibit 21
Case
Case 1:17-cv-00414-MSG Document 494
     1:16-cv-01122-RGA Document 298 Filed
                                    Filed 08/05/19
                                          05/06/20 Page
                                                   Page 150ofof278
                                                                77 PageID
                                                                   PageID #:
                                                                          #: 37534
                                                                             16370
                                                                             567


     1

     2                    IN THE UNITED STATES DISTRICT COURT

     3                       FOR THE DISTRICT OF DELAWARE

     4

     5     BAYER HEALTHCARE LLC,                    )
                                                    )
     6                         Plaintiff            )
                                                    ) C.A. No. 16-1122(RGA)
     7     v.                                       )
                                                    )
     8     BAXALTA INCORPORATED, BAXALTA            )
           US INC., and NEKTAR                      )
     9     THERAPEAUTICS,                           )
                                                    )
    10                         Defendants.          )

    11                                              J. Caleb Boggs Courthouse
                                                    844 N. King Street
    12                                              Wilmington, Delaware

    13                                           Wednesday, January 30, 2019
                                                 8:46 a.m.
    14                                           Trial Volume III

    15
           BEFORE:    THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.
    16

    17     APPEARANCES:

    18
                          MORRIS NICHOLS ARSHT & TUNNELL LLP
    19                    BY: RODGER D. SMITH, II, ESQUIRE

    20                                      -and-

    21                    SIDLEY AUSTIN LLP
                          BY: BRADFORD J. BADKE, ESQUIRE
    22                    BY: KEVIN J. O'BRIEN, ESQUIRE
                          BY: SONA DE, ESQUIRE
    23                    BY: CHING-LEE FUKUDA, ESQUIRE
                          BY: CAROLINE BERCIER, ESQUIRE
    24                    BY: GWEN STEWART, ESQUIRE
                          BY: LAUREN C. KATZEFF, ESQUIRE
    25
                                            For the Plaintiff
Case
Case 1:17-cv-00414-MSG Document 494
     1:16-cv-01122-RGA Document 298 Filed
                                    Filed 08/05/19
                                          05/06/20 Page
                                                   Page 251ofof278
                                                                77 PageID
                                                                   PageID #:
                                                                          #: 37535
                                                                             16371
                                                                             568


     1     APPEARANCES CONTINUED:

     2
                         RICHARDS LAYTON & FINGER, P.A.
     3                   BY: FREDERICK L. COTTRELL, III, ESQUIRE
                         BY: KELLY FARNAN, ESQUIRE
     4
                                       -and-
     5
                         HAUG   PARTNERS
     6                   BY:    EDGAR H. HAUG, ESQUIRE
                         BY:    ANGUS CHEN, ESQUIRE
     7                   BY:    RICHARD KURZ, ESQUIRE
                         BY:    PORTER FLEMING, ESQUIRE
     8                   BY:    ELIZABETH MURPHY, ESQUIRE
                         BY:    GEORG REITBOECK, ESQUIRE
     9                   BY:    ERIKA SELLI, ESQUIRE

    10                                                  For the Defendants

    11                           ***   PROCEEDINGS    ***

    12                   THE CLERK:     All rise.

    13                   THE COURT:     All right.    Be seated.    Good

    14     morning.

    15                   (Everyone said, Good morning, Your Honor.)

    16                   THE COURT:     All right.    So I have these letters

    17     about Exhibit 7A.

    18                   So am I correct that I don't think or maybe you

    19     handed it up yesterday.       Exhibit 7A is some kind of thing

    20     that Baxalta submitted to the PTO; right?

    21                   MR. FLEMING:     May I hand you a copy of it?

    22                   THE COURT:     So my question is:      Does Nektar have

    23     anything to do with this?

    24                   MR. FLEMING:     Actually, Your Honor, it was

    25     Nektar who submitted it to the Patent Office.           It was a
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page166
                                                            52 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16372
                                                                                 37699
                                                                                732


      1     Adynovate.

      2     Q.       Likewise for Adynovi?

      3     A.       Yeah.    Thousand Oaks is our only site for the

      4     PEGylation process.

      5     Q.       What exactly is PEGylated in that step?

      6     A.       So my understanding in a -- is -- the Factor VIII

      7     molecule is PEGylated.

      8     Q.       Is there any particular place on the molecule where

      9     it's PEGylated?

     10     A.       My only understanding is that PEGylation is on the

     11     lysine residue or lysine molecules.

     12                      (End of videotape.)

     13                      MS. FUKUDA:    Bayer calls Dr. Sumanth Addanki.

     14                      THE CLERK:    Please state and spell your full

     15     name for the record.

     16                      THE WITNESS:   Sumanth Addanki.      S-U-M-A-N-T-H.

     17     A-D-D-A-N-K-I.

     18                      Sumanth Addanki, was examined and testified as

     19     follows:

     20                      MS. FUKUDA:    Your Honor, we'll be passing up

     21     some binders.

     22                      THE COURT:    Yes.

     23                           DIRECT EXAMINATION

     24     BY MS. FUKUDA:

     25     Q.       Good afternoon, Dr. Addanki.
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page167
                                                            53 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16373
                                                                                 37700
                                                                                733


      1     A.       Good afternoon.

      2     Q.       Please introduce yourself to the jury.

      3     A.       My name is Sumanth Addanki.

      4     Q.       Could you tell the jury a little bit about your

      5     educational?

      6     A.       I grew up and went to college in India and studied

      7     economics and engineering there.          I got my masters degree in

      8     economics in India in 1980.         I worked for the government for

      9     a few months there.       And then I came here to America that

     10     same year to start the Ph.D. program in economics at

     11     Harvard.

     12     Q.       Did you obtain a degree from Harvard?

     13     A.       I did.    In 1986 I got my Ph.D. in economics and I

     14     specialized in what's called the economics of intellectual

     15     property which is things like patent and trade secrets and

     16     things like that.

     17     Q.       Could we pull up PTX-1108.

     18     A.       I have it.

     19     Q.       What is this document?

     20     A.       It's my CV.

     21                    MS. FUKUDA:     Bayer moves into evidence PTX-1108.

     22                    MR. FLEMING:     No objection, Your Honor.

     23                    THE COURT:     Admitted without objection.

     24                    (PTX-1108 was admitted into evidence.)

     25     BY MS. FUKUDA:
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page168
                                                            54 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16374
                                                                                 37701
                                                                                734


      1     Q.       Dr. Addanki, what is your current position?

      2     A.       I am a managing director at a company call NERA

      3     economic consulting.       NERA stands for National Economic

      4     Research Associates.

      5     Q.       What does NERA do, generally?

      6     A.       Generally speaking NERA is a firm of consulting

      7     economists, we're called micro economists because rather

      8     than forecasting interest rates and things like that, what

      9     we do is study how companies behave, how companies interact

     10     with one another, how companies interact with consumers, and

     11     how market outcomes get determined by how those companies

     12     interact.

     13     Q.       What kind of work do you do?

     14     A.       I am a micro economist.        I do that work.     I do

     15     economic research.       I do consulting in matters involving

     16     intellectual property most of the time, things like

     17     intellectual economic questions involving patents, economic

     18     questions involving all kinds of intellectual property.               I

     19     write articles on these subjects.          I testify on these

     20     subjects.     I'm asked to speak at seminars and workshops on

     21     these subjects.      That's what I do.

     22     Q.       What other kinds of work do you do at NERA?

     23     A.       Apart from my specialization in intellectual property

     24     issues, I also work a fair amount in the economics of

     25     antitrust and competition policy, which means studying
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page169
                                                            55 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16375
                                                                                 37702
                                                                                735


      1     things like are companies monopolists, are they behaving

      2     monopolists, how are they treating the consumer, things like

      3     that.

      4     Q.       Who generally speaking are your clients for the work

      5     that you do at NERA?

      6     A.       As you might imagine a lot of the time my clients are

      7     companies, big companies, medium size companies, small

      8     companies.     I have also done work for nonprofit

      9     organizations, trade associations, even private individuals.

     10     A fair amount of my work is done for government entities.

     11     Q.       Could you tell us a little bit more about what you do

     12     for government agencies?

     13     A.       More of my work with government entities is on the

     14     competition policy side of my practice.           The United States

     15     Department of Justice has hired me many times to serve as

     16     their outside economics expert when they were planning to

     17     bring lawsuits challenging what firms were doing, either in

     18     a merger or something a firm was doing that was making it a

     19     monopolist.     So I would work as their outside specialist,

     20     the special economist from the outside.

     21                    I worked for the Treasury Department.           I worked

     22     for the Federal Trade Commission.          I worked for government

     23     agencies in Canada.       I have worked for state government

     24     agencies in New York and New Jersey.

     25     Q.       Do you have experience analyzing economic damages in
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page170
                                                            56 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16376
                                                                                 37703
                                                                                736


      1     patent infringement cases?

      2     A.       I do.    I wrote actually in the '80's and '90s some of

      3     the early economics articles on how to do patent damages in

      4     a sound economic way.       I calculated patent damages, patents

      5     infringement damages in many cases.           I have lectured on how

      6     to do it.     I have been asked to lecture on how to do it.

      7     And I have testified on my calculations of patent damages in

      8     cases.

      9     Q.       What experience do you have with the pharmaceutical

     10     industry?

     11     A.       Well, as I said, my research back at Harvard was in

     12     the economics of intellectual property.           And we studied

     13     industries that had a lot of intellectual property.              As you

     14     might imagine, the pharmaceutical industry was an important

     15     industry that we studied.        Going back then to 1980, '81 is

     16     when any interest started and I started studying it then.

     17     In my career at NERA in the last twenty years I have done a

     18     great deal of work analyzing all kind of economics questions

     19     that have come up in pharmaceuticals.

     20     Q.       Have you published any articles on these topics?

     21     A.       Yes, I have published articles.         I have been asked to

     22     testify at the senate judiciary committee, they asked me to

     23     testify about competition issues in pharmaceuticals.              I have

     24     written book chapters.        I have been asked to speak at

     25     various workshops and seminars.
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page196
                                                            57 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16377
                                                                                 37729
                                                                                762


      1     A.       There is a slide that explains what I'm going after

      2     here.

      3     Q.       PTX 7.7.

      4     A.       We've got Adynovate patients.         These are the patients

      5     whom Baxalta was able to sell Adynovate.            The question we're

      6     asking is if Baxalta hadn't been able to sell Adynovate,

      7     what would have happened instead?          And those patients would

      8     have divided into two groups.         One group would have been the

      9     group that would have bought some other Baxalta product, and

     10     I'm going to refer to it for short as Advate, but I mean

     11     Advate and Recombinate; it's just clumsy to say.             The other

     12     group they wouldn't have sold Advate or Recombinate to, they

     13     would have bought some other competing product, some

     14     non-Baxalta product, so it's those patients who are on the

     15     right that are the additional patients that Baxalta was able

     16     to sell to because it was able to offer Adynovate.              So we're

     17     trying to capture, we're trying to measure what the relevant

     18     sizes of those two groups were.          That's what we were trying

     19     to do.

     20     Q.       How did you quantify what the relative sizes were?

     21     A.       I actually had two ways of doing it using two

     22     different types of data sets, and I ended up with very

     23     similar answers.

     24     Q.       Can you describe your first method?

     25     A.       The first method relied on what you might call micro
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page197
                                                            58 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16378
                                                                                 37730
                                                                                763


      1     level data.     These were data on individual shipments to

      2     patients.     I think Ms. Restivo had talked about it, call and

      3     it really tracks for a large, large number of hemophilia

      4     patients was actually being shipped to them shipment by

      5     shipment, what product it is, date of shipment, and so on.

      6     And Bayer made available that data set to me and I was able

      7     to use that data.       I've actually got a sample record so you

      8     know what we're looking at.

      9     Q.       Turn to 7.8?

     10     A.       So this is a single patient in that data, and there's

     11     thousands of patients in the data.          So you can see that we

     12     don't know the names or addresses on these patients, we've

     13     just got an ID number so we can track a patient but we don't

     14     know anything else about them.         The first patient, the data

     15     set I got was in January of 2014, and if you scroll down,

     16     you'll see that that patient kept getting Advate pretty

     17     regularly, pretty regularly, and at some point, February of

     18     2016, they switch over to Adynovate, and through the end of

     19     the data set they buy Adynovate.          We've got data just like

     20     this for thousands of patients.          So that was the data set I

     21     used in the first instance.

     22     Q.       How did you apply this data to your analysis?

     23     A.       So most patients that ended up taking Adynovate

     24     switched to Adynovate from some other product.             So what we

     25     could do because we got these full patient histories is we
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page198
                                                            59 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16379
                                                                                 37731
                                                                                764


      1     could analyze switching behavior among these factory

      2     products, and what we can do is say, okay, the patients that

      3     actually switched to Adynovate, can we look at some time

      4     before Adynovate was available and get some idea of the

      5     benchmark switching that was happening before Adynovate came

      6     in and use that benchmark to figure out how many of the

      7     patients that went to Adynovate would have stayed with, you

      8     know, another Baxalta product and how many would have just

      9     gone to some other product out there, and I'll show you how

     10     we did that.

     11     Q.       If we can pull up 7.9.

     12     A.       This is where we're looking at our benchmark.            It's

     13     what's happening before Adynovate comes in.            And in this

     14     period, you've got, and the highlight of the block is

     15     roughly the number of patients.          We've got patients

     16     switching to two times a week dosed products, and at that

     17     time, really the only product is Eloctate.            So we're talking

     18     about that is setting the baseline how many patients wanted

     19     to switch to a twice a week dose product and the product

     20     which was Eloctate.

     21                    After Adynovate switches, you've got two things

     22     going on.     You've got switches to Eloctate still going, so

     23     that's    the somewhat lower blue block, but also switches to

     24     Adynovate going on.       The thing is, and I think we heard

     25     testimony roughly to this effect earlier, that red block is
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page199
                                                            60 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16380
                                                                                 37732
                                                                                765


      1     really comprised of two types of patients.            There's patients

      2     that really wanted to be on a twice a week product, and the

      3     fact that it was Adynovate was nice so they went to

      4     Adynovate.      And there's other patients who really wanted to

      5     be on an Advate-like product, and the fact it was twice a

      6     week was nice but they wouldn't have switched if it hadn't

      7     been Adynovate.      And that black dotted line gives us a good

      8     idea of how to divide up the red box into the lighter red

      9     box and darker red box, because it tells us ow many patients

     10     were switching for the twice a week a feature.             So the twice

     11     a week dosing feature, the patients for whom that was

     12     important was in the light red block, and the patients that

     13     would have stayed with an Advate-type product from Baxalta

     14     is the darker red block.        So the light red block is the

     15     proportion of the total switches to Adynovate that really

     16     Baxalta would have lost, because they really wanted a twice

     17     a week product, if it hadn't been able to offer that.

     18     Q.       And did you prepare a table summarizing your

     19     calculation s of this patient switches analysis?

     20     A.       Yes.    I'm afraid the table has got quite a lot of

     21     numbers in it, so we'll take a look at it and hope I can

     22     walk through it really quickly.

     23     Q.       7.10.

     24     A.       That's really small.       If you can blow up the

     25     right-hand side a little bit, the numbers on the right, that
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page200
                                                            61 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16381
                                                                                 37733
                                                                                766


      1     would be great.      So really here it's just the numbers that

      2     go into those blocks we were looking at.            We've got a

      3     before, which is a benchmark, this is before Adynovate was

      4     launched, and that is in column A.          What we're calculating

      5     there is the type of switching that was going on to twice a

      6     week product.

      7                    And we've got two separate analyses, one is

      8     patients switching from Advate, and the other is he have

      9     patients switches from non-Adynovate because there's both

     10     types of switching going on.         So that baseline we're

     11     calculating in both cases.

     12                    Then over on the right what we've got is we've

     13     got what happened when Adynovate came in, what was the

     14     switching to Adynovate like.         And we're using the kind of,

     15     the picture I showed you earlier to divide up those

     16     Adynovate switches, the people switching to Adynovate and

     17     those that would have switched or stayed on a Baxalta

     18     product, and those Baxalta would have lost if it had not

     19     been able to offer Adynovate.         And the bottom numbers in

     20     those calculations for the Advate switches, it was

     21     53-and-a-half percent roughly of the people switching from

     22     Advate to Adynovate, that Baxalta would have lost had it not

     23     been able to offer Adynovate.         And the people switching from

     24     other products to Adynovate, non-Baxalta products to

     25     Adynovate, it would have been slightly under 38 percent that
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page201
                                                            62 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16382
                                                                                 37734
                                                                                767


      1     Baxalta would have lost had it not been able to offer

      2     Adynovate.     And you need to put these numbers together to

      3     come up with an overall answer to the question, which I have

      4     done in the next table.

      5     Q.       Could we pull up 7.11?

      6     A.       Again, I apologize for how small these are.            If you

      7     can look at the main part is the top.           So the first block

      8     was the block in the previous table, the patients who

      9     switched to Adynovate from a Baxalta HSL product, then

     10     column B are patients who switched to Adynovate from an HSL

     11     product other than Adynovate.         And when you put the

     12     calculations together, combine all of the types of patients,

     13     48.7 percent of Adynovate patients were patients that

     14     Baxalta would not have been able to sell Advate or

     15     Recombinate to, they would have gone to other products.               So

     16     those were the new patients Baxalta was able to keep or sell

     17     to because it was able to offer Adynovate.

     18                      So if you go back to the stick figures there, we

     19     can get there, we'll see this divides up into, from this

     20     analysis, it's about 48 percent and 52 percent.

     21     Q.       Okay.    Now, Dr. Addanki, just so we get into one set

     22     of details about that analysis, you used a before period and

     23     an after period in this analysis?

     24     A.       That's right.     The before is the benchmark.

     25     Q.       And when does your after period end?
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page202
                                                            63 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16383
                                                                                 37735
                                                                                768


      1     A.       The after period ends right around the time of the

      2     hypothetical negotiation.

      3     Q.       Why did you stop it there?

      4     A.       Because the information we're relying on is the

      5     information that we would want the parties to know when

      6     they're negotiating this deal.         And they would not know

      7     anything that happened after that negotiation.

      8     Q.       Now, what did you use for your before period?

      9     A.       The before period was the period through the launch

     10     of Eloctate all the way up to the launch of Adynovate.

     11     Q.       Are you aware that Baxalta's damages expert is going

     12     to come up here and say that that benchmark should be

     13     limited to a shorter period, three months to be exact,

     14     before Adynovate launches?

     15     A.       Yes, I am.

     16     Q.       Do you agree with him?

     17     A.       No, that would actually be the wrong thing to do.

     18     Because what we've done when we take the entire period from

     19     Eloctate's launch to Adynovate's launch is we've got the

     20     entire history of the impact that Eloctate had on the HSL

     21     product, particularly Advate and Recombinate.             When you

     22     limit your benchmark period, your pre period to just this

     23     short period before Adynovate launches, now, Adynovate is a

     24     product that's going to come in from the market leader,

     25     right, from the company that sells Advate.            What is the
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page203
                                                            64 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16384
                                                                                 37736
                                                                                769


      1     announcement if that happens?         Basically if you were an

      2     Advate patient thinking of going to Eloctate, once the

      3     market knows that Adynovate is coming in, two or three

      4     months before it launched, the market knows that Adynovate

      5     is coming, you would, right?         So any switches to Eloctate

      6     would just get really depressed by the fact that the market

      7     expects Adynovate to come in.         So if you're restricted to

      8     there, you're missing the real impact that Adynovate has.

      9     You're focusing on the period when there's an announcement

     10     so you're getting a really complete picture of what's going

     11     on.

     12     Q.        Now, you testified that you also used a second method

     13     to do this quantification.

     14     A.        Yes, I did.

     15     Q.        What is that second method?

     16     A.        The second method, if you will, the second relied on

     17     a micro look.      The second method was the other end of the

     18     telescope, the macro look.         This was based on another data

     19     set that Ms. Restivo described to you, the Adivo data, which

     20     were the shipment to the manufacturers to the primary places

     21     where this product, these factory products, are sold.               The

     22     specialty pharmacies, treatment centers, hospitals, et

     23     cetera.    So this company would capture all those shipment

     24     data of the shipment data from manufacturers and calculate

     25     market shares, calculate a total for our factory and what
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page204
                                                            65 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16385
                                                                                 37737
                                                                                770


      1     share did each product have quarter by quarter for eight or

      2     nine quarters, they provided the data for that.

      3     Q.       What did you do with this shipment data?

      4     A.       I used it again to get a handle, to get a measure of

      5     what the additional sales of that Baxalta was able to make

      6     because it was able to offer Adynovate.           We can see how I

      7     did that on the chart.

      8     Q.       Let's pull up 7.12 please.

      9     A.       So what we've done is I've divided up the period, and

     10     it's just the quarters that are going across on the axis,

     11     and the shares that Adivo was reporting on the Baxalta, and

     12     the blue line is telling us about the combined share of all

     13     the Baxalta products that were abvailable at the time in the

     14     he recombinant factory market, we're talking Advate or

     15     Recombinate.     As you can see before Eloctate launches, of

     16     the sales are not doing anything, there's not much of a

     17     trend there, it's not obvious whether they're going up or

     18     down.

     19                    Things changed after Eloctate launches.           And if

     20     you look at the period between Eloctate launched and the

     21     next big event, which was the Adynovate launch ing, it's

     22     pretty clear there's a downward trend and there's a combined

     23     share of Advate and Recombinate.

     24     A.       But let's not rely on eyeballing it, I actually did a

     25     statistical analysis of these numbers, did a simple trend,
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page205
                                                            66 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16386
                                                                                 37738
                                                                                771


      1     what we call a regression, an econometric exercise which we

      2     do all the time to capture what the data is telling us.               If

      3     you show the trend lines there, you see there was a slight

      4     upward trend before Eloctate launched and a definite

      5     downward trend after Eloctate launched which is entirely

      6     consistent with what we have seen from the documents and so

      7     on.   Eloctate came in, a lot of competitive pressure on the

      8     Baxalta products, the Baxalta products sales start

      9     declining.

     10                    If you continue that dotted line into the period

     11     after Adynovate launched, you got a pretty good sense of

     12     what might have happened had there been no Adynovate.               It's

     13     a continuation of the old franchise of Baxalta, Advate and

     14     Recombinant.     In fact, when you put in what happens with

     15     Adynovate, you get that orange line is showing all three

     16     products now.      And that orange line is showing that they did

     17     better, Baxalta did better once it was able to offer

     18     Adynovate as well.       Better than the trend that it was on for

     19     the period since Eloctate's launch.           Now, as you might

     20     imagine, Advate and Recombinant dropped off because a lot of

     21     the sales did go to Adynovate.

     22                    So what you got is a yellow shaded area that

     23     represents Adynovate sales and the shaded areas above that

     24     projection line, the trend line is the part that was

     25     accounted for that was the extra sales that Baxalta was able
 Case1:16-cv-01122-RGA
Case  1:17-cv-00414-MSG Document
                         Document494
                                  298 Filed
                                       Filed08/05/19
                                             05/06/20 Page
                                                       Page206
                                                            67 of
                                                               of 278
                                                                  77 PageID
                                                                      PageID#:#:16387
                                                                                 37739
                                                                                772


      1     to make because it could sell Adynovate.            And that ends up

      2     being, if you can do the numbers, about 47 percent of the

      3     total Adynovate sales.

      4                    So as I was saying earlier, we had strikingly

      5     similar answers to the question, what were the additional

      6     sales that Baxalta was able to make because it was able to

      7     sell Adynovate.      And one set of calculations we got 48

      8     percent of Adynovate sales and in this we got 47 percent of

      9     Adynovate sales.

     10     Q.       What did you ultimately conclude from both of these

     11     methods?

     12     A.       Now, we can go back to the stick figures with both of

     13     our numbers and at least 47 percent, that's the lower of the

     14     two numbers, at least 47 percent of the Adynovate sales, or

     15     Adynovate patients would have gone to other products had

     16     Baxalta not been able to offer Adynovate.

     17     Q.       Now, what did you do next to determine the high point

     18     of that bargaining range?

     19     A.       Well, what we have got here is how many extra

     20     patients they could have sold to.          The question is, how

     21     profitable would that have been, because it's the profits

     22     that Baxalta makes on the initial patients that represent

     23     the economic benefit to Baxalta.

     24     Q.       How did you do that?

     25     A.       Well, the profit is simply revenue minus cost.             So to
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 68 of 77 PageID #: 16388




                           Exhibit 22
                             To
                           Exhibit 26

     Redacted In Their Entirety
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 69 of 77 PageID #: 16389




                           Exhibit 27
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 70 of 77 PageID #: 16390




                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

 MARK BARRY, M.D.,                                §
                                                  §
        Plaintiff,                                §       CIVIL ACTION No. 1:14-cv-104
                                                  §
 v.                                               §       JUDGE RON CLARK
                                                  §
 MEDTRONIC, INC.,                                 §       PRD
                                                  §
        Defendant.                                §

      IN LIMINE ORDER GRANTING DEFENDANT MEDTRONIC’S MOTION TO
               EXCLUDE THE TESTIMONY OF NICHOLAS GODICI

        Defendant Medtronic, Inc. moves to exclude the opinions and testimony of Mr. Nicholas

 Godici. Dkt. # 299, (“Motion” or “Mot.”). Mr. Godici is Plaintiff Dr. Mark Barry’s rebuttal

 expert on patent practice and procedure.

        Medtronic’s Motion (Dkt. # 299) is GRANTED. Mr. Godici’s opinions are inadmissible

 on several grounds. First, the majority of his opinions are now irrelevant because the court has

 excluded Medtronic’s patent law expert, Mr. James Carmichael (Dkt. # 294). Second, Mr.

 Godici’s opinions are independently inadmissible for many of the same reasons Mr.

 Carmichael’s opinions were excluded (Dkt. # 294). For example, Mr. Godici’s opinions will not

 be helpful to the jury on any jury issue and his opinions as to what would have been mental

 impressions of the PTO examiners are speculative. This Order is in limine, as Mr. Godici is a

 rebuttal witness, and the admissibility of his testimony is therefore inextricably linked to the

 evidence that Medtronic will actually enter and the issues actually presented at trial.




                                                      1
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 71 of 77 PageID #: 16391




                                  I.      LEGAL STANDARD

        Regional law governs a motion to exclude expert testimony on the basis of unreliability.

 ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 516 (Fed. Cir. 2012). Federal Rule of

 Evidence 702 provides that a witness who is “qualified by knowledge, skill, experience, training,

 or education,” may provide opinion testimony if that testimony will assist the trier of fact and:

 (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of

 reliable principles and methods, and (3) the witness has applied the principles and methods

 reliably to the facts of the case. FED. R. EVID. 702. The witness must possess “knowledge, skill,

 experience, training, or education” in the relevant field to be qualified to express his expert

 opinion on the topic in issue. Id. “Rule 702 does not mandate that an expert be highly qualified

 in order to testify about a given issue. Differences in expertise bear chiefly on the weight to be

 assigned to test testimony by the trier of fact, not its admissibility.” Huss v. Gayden, 571 F.3d

 442, 452 (5th Cir. 2009). “The proponent of expert testimony . . . has the burden of showing that

 the testimony is reliable.” United States v. Hicks, 389 F.3d 514, 525 (5th Cir. 2004).

        The Supreme Court in Daubert charged trial courts with determining whether scientific

 expert testimony under Rule 702 is “not only relevant, but reliable.” Daubert v. Merrill Dow

 Pharms., Inc., 509 U.S. 579, 589 (1993); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137,

 149 (1999) (extending Daubert to all expert testimony).

        The Daubert opinion lists a number of factors that a trial court may use in
        determining an expert’s reliability. Trial courts are to consider the extent to
        which a given technique can be tested, whether the technique is subject to peer
        review and publication, any known potential rate of error, the existence and
        maintenance of standards governing operation of the technique, and, finally,
        whether the method has been generally accepted in the relevant scientific
        community. These factors are not mandatory or exclusive; the district court must
        decide whether the factors discussed in Daubert are appropriate, use them as a
        starting point, and then ascertain if other factors should be considered. But the
        existence of sufficient facts and a reliable methodology is in all instances

                                                     2
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 72 of 77 PageID #: 16392




        mandatory. Without more than credentials and a subjective opinion, an expert’s
        testimony that “it is so” is not admissible.

 Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir. 2007) (internal citations omitted).

        Although Federal Rule of Evidence 704 states that testimony that is otherwise admissible

 is not objectionable because it embraces an ultimate issue to be decided by the trier of fact, the

 Fifth Circuit has long held that expert “opinion on the legal conclusions to be drawn from the

 evidence both invades the court’s province and is irrelevant.” Owen v. Kerr-McGee Corp., 698

 F.2d 236, 240 (5th Cir. 1983).

                                       II.     ANALYSIS

        Because the court has previously excluded the majority of opinions from Medtronic’s

 patent law expert Mr. Carmichael, Mr. Godici’s rebuttal testimony is irrelevant. In particular, it

 is difficult to discern what of Mr. Carmichael’s testimony, if anything, is left for Mr. Godici to

 rebut. Moreover, even if it were somehow still relevant, Mr. Godici’s testimony—much like Mr.

 Carmichael’s—is independently inadmissible because it is not helpful to the jury or relevant to

 any jury issue, it is speculative, and it constitutes improper expert opinion. As such, the court

 excludes all of Mr. Godici’s opinions and testimony.

 A.     Mr. Godici’s testimony is irrelevant in light of the court’s prior Order.

        Mr. Godici’s testimony is irrelevant given the court’s prior exclusion of Mr. Carmichael’s

 testimony. Evidence is relevant only if it has a tendency to make a fact of consequence more or

 less probable. FED. R. EVID. 401. Irrelevant evidence is inadmissible. FED. R. EVID. 402.

        Dr. Barry previously sought to exclude, and the court excluded, most of the opinions

 offered by Mr. Carmichael.       The court’s prior order excluded Mr. Carmichael’s opinions

 regarding the time limits faced by PTO examiners, the duties owed to the PTO, possible




                                                     3
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 73 of 77 PageID #: 16393




 examiner responses to prior art,1 HIPAA confidentiality obligations, and fraud. Dkt. # 294

 (Order Excluding Carmichael Testimony) at 1. Given what was excluded, it is difficult to see

 what is left to be rebutted by Mr. Godici. For example, as Dr. Barry properly states, Mr.

 Godici’s opinions regarding public use were only relevant to rebut Mr. Carmichael’s excluded

 opinions. Dkt. # 302 (Opp.) at 5. This is true regardless of whether Mr. Godici is even qualified

 to testify to such opinions in the first place (which, like Mr. Carmichael, he is not).

        Both parties mistakenly insinuate that Mr. Carmichael has opinions left to offer that were

 not excluded but would otherwise be helpful for the jury to hear. But given Mr. Carmichael’s

 report, the court does not see what non-excluded testimony from him would be helpful to even a

 single jury issue. To the extent that a party—or both parties—seek to elicit testimony on general

 PTO procedures,2 the jury will be shown the Patent Video and provided with a list of glossary

 terms, which may include general definitions of terms used at the PTO. Counsel is free to use

 closing argument to point out the paper of the file wrapper that records what the PTO did or said,



 1
   The parties seem to disagree as to whether Mr. Carmichael’s opinions on prior use were
 excluded. Dkt. # 311 (Reply) at 1. The prior order excluded testimony based on speculation of
 the mental impressions of PTO examiners in part because Mr. Carmichael had no personal
 knowledge himself of the technology or the alleged prior use. All of Mr. Carmichael’s opinions
 about prior use were based on this excluded testimony. Thus, Mr. Carmichael’s opinions
 regarding prior use are inherently inadmissible per the court’s prior order. Because Mr.
 Carmichael’s opinions are inadmissible and Mr. Godici’s opinions as to prior use only served to
 rebut those opinions, Mr. Godici’s opinions are irrelevant and therefore also inadmissible.
 2
   Courts have allowed certain qualified experts to testify on general PTO procedures involved in
 the patent application process. See, e.g., Bausch & Lomb, Inc. v. Alcon Labs., Inc., 79
 F. Supp. 2d 252, 254–56 (W.D.N.Y. 2000) (“it may be helpful to the jury to hear someone
 experienced in [PTO] procedures explain how they operate in terms that a layperson can
 understand”). However, Mr. Godici’s report does not include testimony regarding general PTO
 procedures that would be helpful to the trier of fact. To the extent that any general procedures
 would be helpful to the jury, it would be cumulative of what jurors will learn from the Patent
 Video. Certainly, Mr. Godici would not be permitted to testify as to “problems in the PTO,”
 which this court and several others routinely exclude. See Bausch, 79 F. Supp. 2d at 255–56
 (listing cases).
                                                       4
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 74 of 77 PageID #: 16394




 or other information about the prosecution history of the patents-in-suit. Using an expert to do

 so would be cumulative, unnecessary, and unhelpful given the numerous other issues that the

 jury will be asked to decide in this case.

          As such, at this juncture, neither Mr. Godici nor Mr. Carmichael will be permitted to

 testify at trial.

 B.       Mr. Godici’s testimony is independently inadmissible on similar grounds to those set
          forth in the court’s order regarding Mr. Carmichael’s testimony.

          Notwithstanding its irrelevance, Mr. Godici’s testimony is inadmissible for many of the

 same reasons that Mr. Carmichael’s testimony was excluded. Namely, Mr. Godici’s testimony is

 not helpful to the trier of fact, it is speculative, and Mr. Godici is unqualified to provide technical

 testimony or legal conclusions.

          First, Mr. Godici’s testimony would not be helpful to the jury. The majority of Mr.

 Godici’s opinions relate to inequitable conduct, an issue for the Court not the jury. While district

 courts may delegate aspects of the inequitable conduct inquiry to juries, inequitable conduct has

 long been held to be “most appropriately reserved for the court.” Rothman v. Target Corp., 556

 F.3d 1310, 1322 (Fed. Cir. 2009). Absent unusual circumstances, this court will not submit the

 issue of inequitable conduct to the jury. To the extent that Mr. Godici’s testimony relates only to

 inequitable conduct, it is therefore not helpful to the jury’s fact-finding.

          Second, Mr. Godici’s testimony is improperly speculative. For example,3 Mr. Godici’s

 opinions allegedly support Dr. Barry’s theory that the alleged misconduct surrounding Figure 6

 from the patent specifications does not constitute “egregious misconduct” but rather would be


 3
   There are other opinions in Mr. Godici’s report outside of these examples that are inadmissible
 and those cited in this Order are by no means exhaustive. See, e.g., Dkt. # 299-2 (Godici report)
 at ¶ 79 (Godici opining that the mistaken submission of a photograph would be an error that
 could be corrected with a certificate of correction, which would “likely be granted by the PTO
 since such a correction would be minor.”)
                                                        5
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 75 of 77 PageID #: 16395




 subject to a simple PTO “certificate of correction.” Dkt. # 299, Mot., at 4, 6. Mr. Godici states

 that “there is no evidence that the description of [F]igure 6 in the patent specification misled the

 examiner” and that a drawing “that illustrates before and after depiction . . . would be at most []

 ancillary.” Dkt. # 299-2 (Godici report) at ¶ 74. However, his opinions on this issue entirely

 rely on speculative assertions about what a PTO examiner would or should have done. Just as

 Mr. Carmichael lacked expertise in the field of “retroactive mind reading” of the thoughts of

 patent examiners (Dkt. # 294 at 4), so does Mr. Godici. Indeed, other courts have found such

 testimony to be inadmissible.4 As such, Mr. Godici’s similar opinions are inadmissible.

        Finally, given Mr. Godici’s qualifications, any technical testimony or testimony on legal

 conclusions is also inadmissible. With regards to technical testimony, “[a]dmitting testimony

 from a person . . . with no skill in the pertinent art serves only to cause mischief and confuse the

 factfinder.” Sundance, Inv. v. DeMonte Fabricating Ltd., 550 F.3d 1356, 1361–62 (Fed. Cir.

 2008) (concluding that the district court abused its discretion by allowing patent law expert with

 “no experience whatsoever” in the field of the patented technology to testify and explain

 technical evidence to a jury). Mr. Godici himself admitted that he is not an expert or a person of

 ordinary skill in the art. Dkt. # 299-2 (Godici report) at ¶ 74; Dkt. # 299-3 (Godici Depo. Tr.

 (Ex. B to Motion)) at 33:19–24. As such, Mr. Godici cannot testify as to technical aspects of the

 patented technology, including those details about the patent specifications or Figure 6.




 4
   See Abbott Biotechnology Ltd. v. Centocor Ortho Biotech, Inc., No. CIV.A. 09-40089-FDS,
 2014 WL 7330777, at *8 (D. Mass. Dec. 19, 2014) (holding that an expert “may not speculate as
 to what the examiner did or did not think, or how different information would have impacted the
 examiner’s opinions or thoughts. . . . Speculation about the thought processes or reasoning of the
 examiner is inadmissible.”); The Medicines Co. v. Mylan Inc., No. 11-CV-1285, 2014 WL
 1516599, at *4 (N.D. Ill. Apr. 17, 2014) (precluding an expert from “opining on what the Patent
 Office Examiner would have done or thought had she been given different information.”).
                                                      6
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 76 of 77 PageID #: 16396




        Mr. Godici’s articulation of the legal standards and his ultimate legal conclusions about

 inequitable conduct are also inadmissible. While expert testimony is not objectionable simply

 because it embraces an ultimate issue to be decided by the trier of fact, “Rule 704 does not allow

 experts to tell the jury what result to reach.” Vanderbilt Mortg. & Fin., Inc. v. Flores, 2010 WL

 4595592, at *4 (S.D. Tex. Nov. 1, 2010) (quoting in part Owen, 698 F.2d at 240 (internal

 quotations removed)). In his report, Mr. Godici lays out Federal Circuit law on the issue of

 inequitable conduct and then suggests how to apply this law to facts about which he has no

 personal knowledge. It is for the court or the jury to make these factual findings and apply the

 law, not for Mr. Godici to tell either the court or the jury how to do so. For these reasons, Mr.

 Godici’s opinions run afoul of the rules on permissible expert opinion and should be excluded.

                                     III.    CONCLUSION

        Mr. Godici’s testimony and report are not admissible. It is therefore ORDERED that

 Medtronic’s Motion to Exclude Opinions and Testimony from Mr. Nicholas Godici (Dkt. #

 299) is GRANTED.        This Order is subject to the presentation of evidence by Medtronic

 at trial. It is conceivable, though not likely, as to Mr. Godici and Mr. Carmichael, that one

 party may open the door to the testimony of some limited aspect of the other party’s expert.

 But, again, the parties should keep in mind that inequitable conduct will almost certainly be

 tried to the bench.
       So ORDERED and SIGNED this 20 day of September, 2016.




                                                    ___________________________________
                                                    Ron Clark, United States District Judge




                                                     7
Case 1:17-cv-00414-MSG Document 298 Filed 05/06/20 Page 77 of 77 PageID #: 16397




                           Exhibit 28

            Redacted In Its Entirety
